Citation Nr: 0617017	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The veteran had active duty from September 1961 to July 1963 
and January 1991 to July 1991.  He served in Southwest Asia 
from February 1991 to July 1991.  In addition, he had periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the National Guard from October 1973 
to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002  rating decision, which denied 
service connection for paravertebral myositis with 
degenerative joint disease of the lumbar spine because the 
evidence submitted was determined not to be new and material.  
In March 2004, the Board remanded for additional development.  
Subsequently in September 2005, finding new and material 
evidence had been submitted, the Board reopened the matter 
and remanded for further development.  


FINDING OF FACT

A back disorder was not manifested in active service or for 
many years after service discharge and the preponderance of 
the evidence is against finding that the disorder is related 
to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2002, March 
2004, September 2004, and September 2005.  VA specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and a VA examination report.  In March 2004 and 
September 2005, the Board remanded for further development, 
including confirmation of the veteran's reserve duty.  In 
response to VA's request for clarification of the veteran's 
reserve duty, in October 2005 the National Personnel Records 
Center mailed a packet of information.  The Board, therefore, 
finds that all efforts to locate additional records have been 
exhausted.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

Although the March 2004, September 2004, and September 2005 
notices were provided to the veteran after the initial 
adjudication, he has not been prejudiced thereby.  The 
content of the notices provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The claim has 
since been readjudicated.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of the notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).




Analysis

The veteran contends that he injured his back when he fell 
from a truck in February 1991 while serving in Southwest 
Asia.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4).  It follows from this that 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131.  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran has a current disability as demonstrated by the 
evidence in the record.    For example, a February 1997 VA 
examination report noted a diagnosis of lumbosacral 
paravertebral myositis with degenerative joint disease. 
Additionally, a February 2004 note from R. Del Prado, M.D. 
noted spinal surgery for a lumbar disc herniation at L4-5. 

Service medical records include a record dated in June 29 
(with no year noted).  The report indicated that the veteran 
was 50 years old at the time.  As the veteran's birth date is 
noted to be September 1941, it appears that the record was 
from June 29, 1992.  The record reflects that the veteran was 
seen for lower back pain of one day's duration; the back was 
tender on palpation and the assessment was muscle strain.  
Attempts to clarify whether this occurred during a period of 
ACDUTRA or INACDUTRA (it was not during a period of active 
duty) were unsuccessful.  There was no mention of disease or 
injury causing the strain and no indication that chronic 
disability resulted.  In essence there is no showing that the 
strain occurred during a period of ACDUTRA or INACDUTRA, that 
it was caused by injury or disease or that chronic disability 
resulted.  Therefore, service incurrence or aggravation is 
not established.  

Additionally, there are no other service medical records 
demonstrating a back disorder during active service.  The 
Board notes the veteran's contention that his back disorder 
arose from an incident in February 1991; however, there is no 
indication that the veteran was seen at that time or any 
other time during active service for such a disorder.  While 
on a September 1992 Report of Medical History, the veteran 
indicated that he had recurrent back pain, the examination 
report dated on the same day noted a normal spine.  This was 
during a periodic examination for reserves purposes and was 
not shown to be during a period of ACDUTRA or INACDUTRA 
anyway.  The Persian Gulf War Examination dated in November 
1994 did not include any reference to back problems.  A 
treatment record from R.A. Garcia Colon, M.D. dated in 
February 1995 reflects treatment for low back pain.  The 
first indication of chronic back disability is the February 
1997 VA examination report noting a diagnosis of lumbosacral 
paravertebral myositis with degenerative joint disease.  This 
is several years post-active service discharge.  Thus, 
presumptive service connection does not apply in the instant 
case.  Such a lapse in time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, there is no competent medical evidence which 
provides a nexus between service and his current disorder.  
The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim.  While there is a 
current diagnosis of a disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of pertinent findings in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating a back disorder to 
service would be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

To the extent that the veteran himself and his friends have 
claimed his back disorder is related to service, as lay 
people, they has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's back disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	
ORDER

Service connection for a back disability is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


